Title: Thomas Jefferson to John Glendy, 22 October 1815
From: Jefferson, Thomas
To: Glendy, John


          
            Dear Sir
             Monticello Oct. 22. 15.
          
          I was absent on a journey at the date of your favor of Sep. 28. and arrived here a day or two only before that on which you gave us to hope we might attend you at Charlottesville. I should have much regretted the want of time to give notice; but that my family assured me that your intentions had been known and notified generally. the change in the weather was a great disappointment; and the morning itself so threatening as to deter all distant persons from coming.
          I set out from home myself at 11. aclock in expectation momently of rain; but before I reached Charlottesville, it cleared away. you had left the place about an hour. about twelve aclock many came, all indeed who were near enough to get there in time after the weather cleared up. the loss of the pleasure of hearing you is the more regretted, as it can rarely if ever be expected to be renewed. yet we will not despair of it. I hope you enjoy good health, and I know you have the happiness of being amidst the affections & respect of those around you, and of none more than of
          
            Your friend & servt
            Th: Jefferson
          
        